Citation Nr: 0023283	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.  

2.  Entitlement to service connection for arthritis of the 
hips.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for a cardiac disorder.  


REPRESENTATION

Appellant represented by:	Corwin G. (Bubba) Muse, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no nexus between arthritis or other disability 
of the left knee and disease or injury during service either 
on the basis of incurrence or aggravation.  

3.  There is no nexus between arthritis of the hips and 
disease or injury during service.  

4.  There is no nexus between a psychiatric disorder and 
disease or injury or other incident of service.  

5.  There is no nexus between a cardiac disorder and disease 
or injury during service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
left knee is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for arthritis of the 
hips is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a cardiac disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In each of these 
appeals for service connection, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well-grounded claim; that is, one that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplemental 
statement of the case adequately informed the veteran of the 
lack of evidence to support his claim in accordance with 38 
U.S.C. 5103 (West 1991).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
At the April 1999 RO hearing, the hearing officer suggested 
the submission of additional evidence.  38 C.F.R. § 3.103 
(1999).  Additional evidence was developed.  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Arthritis of the Left Knee and the Hips

There is no X-ray confirmation of arthritis.  VA X-rays of 
the knee in July 1998, were normal.  However, there is some 
medical evidence of arthritis.  VA clinical notes of March 
1999 carry an assessment of arthritis of the left hip and 
knee.  A June 1999 clinical note has an assessment which 
includes arthritis.  

There is evidence of disease or injury in service in that in 
his April 1999 RO hearing testimony, the veteran described 
joint symptoms in service.  His service medical records also 
show joint symptoms.  

The claim is not well grounded because there is no evidence 
connecting the current disability to disease or injury during 
service.  

As a lay witness, the veteran does not have the training and 
expertise to etiologically connect a current disability to 
disease or injury many years ago.  While he may feel that his 
current joint complaints are related to those in service, the 
relationship of symptoms to current disability poses a 
medical question which requires evidence from a trained 
medical professional.  Grottveit, 5 Vet. App. at 93.  In this 
case, there is no such medical opinion linking the current 
disability to disease or injury in service.  

There is no competent evidence of chronic arthritis during 
service.  Arthritis was not diagnosed during or within the 
one year after service.  No physician or other medical 
professional has identified symptoms during service as being 
those of arthritis.  Thus, the first part of 38 C.F.R. 
§ 3.303(b) (1999), referring to chronic disability, does not 
provide the required nexus.  

At his April 1999 RO hearing, the veteran testified of a 
continuation of post service symptoms.  However, medical 
evidence is needed to relate current disability to the 
symptoms described by a lay witness.  See Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  A physician has not linked the 
continuing symptoms described by the veteran to a current 
disability.  Thus, the second part of 38 C.F.R. § 3.303(b) 
(1999), referring to continuity of symptoms, does not provide 
the required nexus.  

Arthritis may be presumed to have been incurred in service if 
it is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  A 10 
percent rating for arthritis requires X-ray evidence of the 
disability.  38 C.F.R. Part 4, Code 5003 (1999).  Here there 
is no X-ray evidence of arthritis in the year following the 
veteran's active service.  

The service medical records show that the lower extremities 
were evaluated as normal when the veteran was examined for 
service induction.  The service medical records later note 
that the veteran had Osgood-Schlatter's disease at age 15 and 
indicate flare ups, but not injury to the knee.  Physical 
examination of the knee in service showed no demonstrable 
organic orthopedic pathology.  This evidence shows clearly 
and unmistakably that Osgood-Schlatter's disease was present 
prior to service.  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Here, there is no evidence from a competent medical source 
which presents an opinion that the symptoms in service 
represented an increase in severity rather than a temporary 
flare up.  

There is also no evidence from a competent medical source 
which relates the recently diagnosed chondromalacia patellae 
of the left knee to service.

As there is no evidence of a connection between a current 
arthritis or other disability of the left knee or hips and 
any disease or injury, incurred or aggravated in service, the 
left knee and hip claims are not well grounded and must be 
denied.  

Psychiatric Disorder

A psychologic evaluation in April 1998 diagnosed a dysthymic 
disorder.  The July 1998 VA psychiatric examination diagnosed 
a severe major depressive disorder without psychotic 
features.  The medical reports provide competent evidence of 
current disability.  

The veteran testified at his RO hearing, describing the 
stresses of his Korean service.  He also reported suicide 
attempts.  An overdose was noted in the service medical 
records.  On the examination for separation from service, he 
complained of an extreme nervous condition.  This information 
provides evidence of disease or injury in service.  

Once again, there must be evidence from a competent medical 
witness which connects the current disability to disease or 
injury in service.  The opinion of a lay witness, such as the 
veteran, is not competent evidence of a connection because 
the existence of a connection is a question of medical 
etiology that requires the opinion of a trained medical 
professional.  Grottveit, 5 Vet. App. at 93.  

There is no evidence of an acquired chronic psychiatric 
disorder during service.  The service medical records do show 
that in September 1967, the veteran was referred to the 
mental hygiene clinic after some tablets.  A diagnosis of 
emotional instability was made.  This is a personality 
disorder, and not a disease or injury for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  Service medical records also 
show that in June 1968, he reported nightmares about recent 
events involving Korean Nationals threatening him.  On the 
separation examination history report, a physician reviewed 
the complaints of trouble sleeping, depression and 
nervousness.  The doctor noted that the veteran had been seen 
for these symptoms and the examiner found no pathology.  On 
the separation examination report, the doctor expressed the 
opinion that the veteran's psychiatric status was normal.  
38 C.F.R. § 3.303(b) (1999).  

The veteran testified of having nervous symptoms since 
service; however, there is no evidence from a physician or 
other trained medical specialist which connects a current 
disorder to the symptoms he has described or to other 
incident of service.  Thus there is no continuity of symptoms 
providing a connection under the second half of 38 C.F.R. 
§ 3.303(b) (1999).  See Savage, at 497.  

As there is no evidence of a connection between a current 
psychiatric disorder and any service, the claim is not well 
grounded and must be denied.  

Cardiac Disorder

The July 1998 VA examination concluded with a diagnosis of 
coronary artery disease.  This provides evidence of current 
disability.  

At his April 1999 RO hearing, the veteran testified of 
experiencing an irregular heart beat during service.  This is 
evidence of disease or injury in service.  

Here, again, competent evidence from a physician or other 
medical professional is required to connect the current 
disability to disease or injury during service.  Grottveit, 5 
Vet. App. at 93.  The claim for service connection for a 
cardiac disorder must be denied because there is no such 
evidence.  As a lay witness, the veteran's assertion that 
there is a connection is not competent evidence on the 
medical question of an etiologic connection.  

There is no evidence of a chronic heart disorder in service.  
38 C.F.R. § 3.303(b) (1999).  On separation examination, in 
March 1969, the veteran's heart was normal.  

The veteran testified at his April 1999 RO hearing that he 
still had irregular heart beats.  However, there is no 
evidence from a physician or other trained medical specialist 
which connects a current disorder to the in- service symptoms 
he has described.  Thus, there is no continuity of symptoms 
providing a connection under the second half of 38 C.F.R. 
§ 3.303(b) (1999).  See Savage, at 497.  

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Here, there is no evidence from a competent source 
which identifies manifestations of cardiovascular disease in 
the year following the veteran's active service.  

As there is no evidence of a connection between a current 
cardiac disorder and any disease or injury, incurred or 
aggravated in service, the claim is not well grounded and 
must be denied.  

38 U.S.C.A. § 1154 (West 1991)

The veteran reports combat service while in Korea.  The 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not provide 
assistance in establishing that there is a connection between 
a claimed disability and a service-connected disability.  
Medical evidence is required.  Cf. Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc), appeal docketed (Fed. Cir.): Arms v. 
West 12, Vet. App. 188 (1999).  

38 U.S.C.A. § 5107(b) (West 1991)

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for arthritis of the left knee is denied.  

Service connection for arthritis of the hips is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for a cardiac disorder is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

